DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-16, in the reply filed on 11/22/21 is acknowledged. Applicant’s election without traverse of (species) propylene glycol (solubilizer); glucose solution (infusion fluid) and reducing intracranial pressure (condition to be treated), in the reply filed on 11/22/21, is acknowledged.
Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.

Claim Rejections - 35 USC § 101 – Nonstatutory Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims are directed to compositions containing castor oil, cottonseed oil, sesame oil, soybean oil, safflower oil, water, saline, potassium solution, glucose solution, glucose saline, plasma, human albumin, whole blood and oxyglobin, found in seeds, beans, plants and bodily fluids and components. 
Castor oil, cottonseed oil, sesame oil, soybean oil and safflower oils are naturally found in seeds, beans and plants. Water, saline, potassium solution, glucose solution, glucose saline, plasma, human albumin, whole blood and oxyglobin are naturally occurring in bodily fluids and bodily components.
Castor oil, cottonseed oil, sesame oil, soybean oil, safflower oil, water, saline, potassium solution, glucose solution, glucose saline, plasma, human albumin, whole blood and oxyglobin are identified as products of nature because these ingredients, contained in compositions thereunto, do not contain characteristics (e.g., biological or pharmacological functions or activities; chemical and physical properties; structure and form) that are markedly different than the characteristics of the ingredients as they exist in nature (e.g., seeds, beans, plants, bodily fluids and components). For example, the structure, physical properties and/or function of castor oil, cottonseed oil, sesame oil, soybean oil, safflower oil, water, saline, potassium solution, glucose solution, glucose 
The Examiner notes that the markedly different characteristics analysis was used to identify products of nature in the instant claims. Since there is no nature-based product of the combination (i.e. the composition), the closest counterparts to the individual naturally occurring ingredients (i.e. castor oil, cottonseed oil, sesame oil, soybean oil, safflower oil, water, saline, potassium solution, glucose solution, glucose saline, plasma, human albumin, whole blood and oxyglobin) were analyzed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the combination of castor oil, cottonseed oil, sesame oil, soybean oil, safflower oil, water, saline, potassium solution, glucose solution, glucose saline, plasma, human albumin, whole blood and oxyglobin does not appear to change the biological/pharmacological functions, chemical/physical properties, or the structure/form of said ingredients. Because the claimed composition does not have markedly different characteristics, it is a product of nature.
Because the claimed composition does not have markedly different characteristics than the ingredients as they individually exist in nature, the claimed composition is a “product of nature” exception. Further, the claims do not include any additional features 

Claim Rejections - 35 USC § 112 – Indefiniteness,
Broad Limitation followed by Narrow Limitation, Trademarks in the Claims
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitations Kolliphor HS 15, Kolliphor EL, Kolliphor RH 60, polysorbate and glucose, and the claim also recites Solutol HS, Cremophor EL, Cremophor RH 60, Tween 80 and dextrose, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
The Applicant is advised to remove the parentheses from the claim.
Claim 11 contains the trademark/trade names Kolliphor HS 15, Kolliphor EL, Kolliphor RH 60, Tween 80, Normosol R and Normosol M.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe solubilizers, surfactants and electrolyte solutions and, accordingly, the identification/description is indefinite.
The Applicant is encouraged to remove the trademark/trade names from the claim.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1).
Vink taught a parenteral, pharmaceutical composition [0080] comprising a compound of Formula (I):

    PNG
    media_image1.png
    295
    448
    media_image1.png
    Greyscale
wherein R1 is H or C1-4 alkyl, or a pharmaceutically accept able salt, solvate, or prodrug thereof [0008], formulated with propylene glycol [0077] and dextrose solution [0081].
The prior art disclosed compositions containing a compound of Formula (I) as a parenteral, pharmaceutical preparation, formulated with propylene glycol and dextrose solution [0008, 0077 and 0080-81]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride .  

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1), in view of Mohr et al (US 2006/0035903 A1), as evidenced by University of Saint Mary of the Lake, USML (http://www.umsl.edu/~chickosj/56/temp8.pdf, 2010).
The 35 U.S.C. 103 rejection over Vink was previously discussed.
As per Vink [0081], when administered parenterally, the compositions will normally be in a unit dosage, sterile, pyrogen free injectable form (solution, suspension or emulsion, which may have been reconstituted prior to use), which is generally isotonic with the blood of the recipient with a pharmaceutically acceptable carrier. 
However, although Vink taught parenteral formulations isotonic with the blood of the recipient, Vink was silent osmolality, as recited in claim 12; pH, as recited in claim 15. Although Vink taught dextrose solution, Vink did not specifically recite a 5 % glucose solution, as recited in claim 16.
Nevertheless, Mohr taught [abstract] infusible or injectable solutions, wherein the osmolality of the infusible or injectable solutions was 200-600 mOsmol/kg, and the pH was in the range from 2.4 to 5.3. Said solutions were formulated with common, standard commercial infusion carrier solutions for parenteral administration, such as for example isotonic dextrose solution or isotonic glucose solution (e.g., 5 % glucose solution), to allow flexible and desired adaptations of the dosage, without having any physical or chemical 
USML evidenced [page 22/28] that isotonic glucose solution is a 5 % glucose solution.
Since Vink taught parenteral solutions generally isotonic with the blood of the recipient, it would have been prima facie obvious to one of ordinary skill in the art to formulate Vink with an osmolality of 200-600 mOsmol/kg, and with a pH from 2.4 to 5.3, as taught by Mohr. An ordinarily skilled artisan would have been motivated to formulate solutions isotonic with the tissue fluid of the human or animal body, as taught by Mohr [Mohr, 0061-0062].
Since Vink taught glucose solutions, it would have been prima facie obvious to one of ordinary skill in the art to include isotonic dextrose or isotonic glucose solutions (e.g., 5 % glucose solution) within the teachings of Vink, as taught by Mohr. An ordinarily skilled artisan would have been motivated to include, within Vink, common, standard commercial infusion carrier solutions for parenteral administration, in order to allow flexible and desired adaptations of the dosage, without having any physical or chemical incompatibilities, as taught by Mohr [Mohr; 0006, 0063].
It would have been prima facie obvious to one of ordinary skill in the art that Mohr’s isotonic glucose solution was a 5 % glucose solution, as evidenced by USML.
The instant claim 12 recites an osmolality of 200-650 mOsm/kg.
The instant claim 15 recites a pH of 3-7.
. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1), in view of Buser et al (US 2003/0004157 A1) and further in view of Miller et al (US 2017/0283463 A1).
The 35 U.S.C. 103 rejection over Vink was previously discussed.
Additionally, Vink was generally drawn to [abstract] N-(3,5-Bis-trifluoromethyl-benzyl)-N-methyl-6-(piperazin-1-yl)-4-o-tolyl nicotinamide or 4-alkyl-piperazin-1-yl derivatives thereof. 
Although Vink taught therapeutically effective amounts [0051-0053] of the active agent, in carrier solutions [0081], Vink was silent the amounts of the active, solubilizer (propylene glycol) and infusion fluid (glucose solution), as recited in claims 13-14.
Buser taught [title] the parenteral administration [0303] of NK-1 receptor antagonists (e.g., N-(3,5-Bis-trifluoromethyl-benzyl)-N-methyl-6-(piperazin-1-yl)-4-o-tolyl nicotinamide or 4-alkyl-piperazin-1-yl derivatives thereof, at [0104, 0109, 0116]) for use against benign prostatic hyperplasia [0298].
Miller taught active agents [abstract] against benign hyperplasia of the prostate [0236]. Said agents were formulated for parenteral administration [0246] in suitable carrier solutions, inclusive of propylene glycol and dextrose (glucose) solutions [0249, 0252, 0341]. The amount of active ingredient, combined with a carrier material to produce a single dosage form, was generally that amount of the composition which produced a 
Dosage regimens were adjusted to provide the optimum desired response (e.g., a therapeutic response). For example, a single bolus may be administered, several divided doses may be administered over time or the dose may be proportionally reduced or increased as indicated by the exigencies of therapeutic situation. It was especially advantageous to formulate parenteral compositions in dosage unit form for ease of administration and uniformity of dosage, where dosage unit form referred to physically discrete units suited as unitary dosages for the subjects to be treated; each unit containing a predetermined quantity of active compound calculated to produce the desired therapeutic effect in association with the required pharmaceutical carrier [0255].
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Vink with those of Buser and Miller, in order to form a composition with active agents useful for the treatment of benign prostatic hyperplasia. 
Since Vink taught therapeutically effective dosage forms, it would have been prima facie obvious to one of ordinary skill in the art to include, within Vink, active agents and carriers at 0.01 percent to about ninety-nine percent of active ingredient, with the balance provided by the carrier, as taught by Miller. An ordinarily skilled artisan would have been 
The instant claim 13 recites a weight ratio of the active agent to the solubilizer (propylene glycol) at about 1:40 to about 1:250.
The instant claims 14 recites a weight ratio of the solubilizer to the infusion fluid (glucose solution) at about 1:10 to about 1:2000.
Miller taught 0.01-99 % active agent, with the balance provided by the carrier (propylene glycol, glucose solution). A prima facie case of obviousness exists because of overlap, as discussed above.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-16 and 18-20 of copending Application No. 16/966, 289, in view of Vink et al (US 2016/0136160 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the pharmaceutical formulation except for a parenteral infusion comprising propylene glycol and glucose solution. The instant claims require parenteral infusions comprising 
Vink taught  parenteral, pharmaceutical compositions [0080] comprising propylene glycol [0077] and dextrose solution [0081].
Thus, it would have been prima facie obvious to one of ordinary skill in the art to have used parenteral, pharmaceutical compositions comprising propylene glycol and dextrose solution in the copending formulation. An ordinarily skilled artisan would have been motivated to formulate a pharmaceutical composition suitable for parenteral administration, as taught by Vink [Vink; 0077, 0080-0081].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612